DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/16/22.   Accordingly, claims 1-15 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a method of operating a TDD-based interference cancellation repeater,  as claimed.  Gainey et al teaches the claimed method, except at least failing to teach that in the method, a compensation gain of a gain compensator in an uplink communication period and a downlink communication period is set differently by being based on a gain ratio between a first gain corresponding to an overall gain of an uplink communication path and a second gain corresponding to an overall gain of a downlink communication path.  In Gainey et al, the compensation gain of a gain compensator differently in an uplink communication period and a downlink communication period is set differently and independently.  It would not have been obvious for one skilled in the art to implement Gainey et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 13, none of prior art of record teaches or suggests a TDD-based interference cancellation repeater, as claimed.  Gainey et al teaches the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632